Citation Nr: 1223753	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-19 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.   Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for renal cell carcinoma, to include as due to herbicide exposure.

3.  Entitlement to service connection for a skin rash, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1961 to November 1967, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for the above-referenced claims.  

The issue of service connection for a skin rash is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that tinnitus had its onset in service or is otherwise due to service.

2.  The preponderance of the evidence is against the finding that renal cancer is etiologically related to service, to include in-service exposure to herbicides.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service or related to an incident of service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Renal cancer was not incurred in or aggravated by active service or related to an incident of service nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the issues of entitlement to service connection for tinnitus and renal cancer, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in December 2007, March 2008, and August 2008 of the criteria for establishing direct and presumptive service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in September 2008.  Nothing more was required.  

Next, VA has a duty to assist a Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained available service treatment records and identified VA and private treatment records.  He was notified via letter from the RO dated in August 2008 that his VA treatment records dated from 1966 to 2004 were not available.  The Veteran was given the opportunity to submit this evidence himself prior to the adjudication of his claim; however, he failed to do so.  See 38 C.F.R. § 3.159(e).  The Veteran also submitted written statements discussing his contentions.  To date, neither the Veteran nor his representative has identified any outstanding evidence.

The Veteran was afforded VA examinations in July 2008 with respect to the issues decided herein; the VA examiners offered opinions, supported by detailed rationales, with regards to the etiology of the Veteran's claimed disorders.  The Board finds that these opinions are adequate to decide the issues as they are predicated on a review of the claims file, which includes the Veteran's statements, his service treatment records, and post-service treatment records.  Additionally, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on and citing to the records reviewed.  Moreover, the Board finds that the July 2008 opinions to be adequate to decide the Veteran's claims as the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  The Court has held that "this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Tinnitus

The Veteran claims that service connection is warranted for his tinnitus disorder.  Specifically, he claims that while serving in the Republic of Vietnam, he worked right next to a helicopter field, and was exposed to noise from the helicopters.  

Service personnel records associated with the claims file confirm the Veteran's service in the United States Army from November 1961 to November 1967.  His DD Form 214 lists his military occupational specialty as a kitchen supervisor.  While there is no indication from these records that the Veteran was awarded any medals or decorations indicative of combat, his service in Vietnam from February 1966 to January 1967 is confirmed.  

Service treatment records have been reviewed and are negative for reported symptomatology or diagnoses related to a hearing disorder.  A September 1967 separation report of medical examination shows that the clinical examination of the Veteran's ears was generally normal; the audiological examination failed to show any hearing disorders.  The Veteran denied having "running ears," hearing loss, and ear, nose, or throat trouble on the associated September 1967 separation report of medical history.    

The Veteran underwent a VA audiological examination in July 2008, at which time the claims file was reviewed by the VA examiner.  The Veteran reported having bilateral tinnitus of varying pitches and intensity since approximately one year prior to the examination.  He indicated that he was not provided hearing protection during his military service, but made no specific allegations regarding in-service noise exposure.  The Veteran stated that following his separation he worked at the post office, without the benefit of hearing protection, and as a police officer, with the benefit of hearing protection when on the firing range.  He also reported that he used a lawnmower without hearing protection.  Following the clinical examination, the examiner opined that the Veteran's tinnitus was not related to his exposure to noise while on active duty.  The audiologist explained that the Veteran reported that his tinnitus began one year prior to the examination, which the examiner highlighted was more than a year following his military service.  

In statements submitted in support of his claim, the Veteran reiterated his contention that service connection is warranted for his tinnitus.  He essentially reported experiencing ringing as a result of noise exposure in service.  

The Veteran's available VA medical records are negative for reports of any hearing symptomatology and show treatment for unrelated conditions.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for tinnitus.  While the medical evidence shows that the Veteran currently suffers from tinnitus, such medical evidence does not demonstrate that his current hearing disorder is etiologically related to his period of active service.  In this regard, the Board notes that the Veteran's service treatment records are negative for a report of ringing in the ears or a diagnosis of tinnitus.  Indeed, the September 1967 separation report of physical examination shows that the clinical evaluation of the ears was normal.  The Veteran denied ever having running ears, hearing loss, and any ear trouble on the associated September 1967 report of medical history.  The Veteran's separation examination report and report of medical history are highly probative as to his condition at the time of release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Thus, the Board finds that the Veteran's hearing was essentially normal at service separation.

In a July 2008 VA audiological evaluation report, the audiologist opined that the Veteran's tinnitus was not related to his military noise exposure.  The report shows that the examiner reviewed of the claims file, to include the Veteran's report of in-service acoustic trauma and onset of tinnitus, and she provided a medical opinion with a supporting rationale, which provides compelling evidence against the Veteran's claim that his tinnitus disorder is related to his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed competent).  There is no other medical evidence of record, wherein a physician has associated his tinnitus disorder to his active service.

In reaching this determination, the Board emphasizes that it has considered the Veteran's lay statements that his current tinnitus is related to his military service.  The Veteran has provided statements arguing that the noise exposure he had in service caused him to develop tinnitus years later.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  While the Board is sympathetic to the lay statements of record and the Veteran is competent to report his in-service noise exposure and current ringing in the ears, he does not have the medical expertise to provide an opinion regarding etiology of tinnitus.  The Veteran has not alleged continuity of symptomatology following service discharge.  Rather, the Veteran has stated that he developed tinnitus years later from the noise exposure in service.  These lay assertions are not competent or sufficient to establish a nexus to service.  Jandreau, 492 F.3d 1372.

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 53.
 
Renal Cancer

As for this claim, the Veteran asserts that his diagnosed renal cancer is related to his exposure to herbicides during his active duty service in Vietnam.

In addition to the legal criteria for service connection described above, VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  If so, the Veteran is thereby entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. § 3.309(e).  These diseases are chloracne; type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers; AL amyloidosis; soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); hairy cell leukemia and other chronic B-cell leukemias; Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309(e); Final Rule, 75 Fed. Reg. 53, 202-16 (August 31, 2010).

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; oral, nasal, and pharyngeal cancer; bone and joint cancer; skin cancers (melanoma, basal, and squamous cell); breast cancer; female reproductive system cancer (cervix, uterus, ovary); testicular cancer; urinary bladder cancer; renal cancer; leukemia (other than chronic lymphocytic leukemia); abnormal sperm characteristics and infertility; spontaneous abortion; neonatal or infant death and stillbirth in offspring of exposed individuals; low birth weight in offspring of exposed individuals; birth defects (other than spina bifida) in offspring of exposed individuals; childhood cancer (including acute myelogenous leukemia) in offspring of exposed individuals; neurobehavioral disorders (cognitive and neuropsychiatric); movement disorders, including amyotrophic lateral sclerosis; chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, lipid abnormalities, ulcers); immune system disorders (immune suppression, autoimmunity); circulatory disorders; endometriosis; and effects of thyroid homeostasis; gastrointestinal tumors (esophagus, stomach, pancreas, colon, rectum); and brain tumors, or any other disability not specified.  See Notice, 72 Fed. Reg. 32395-407 (June 12, 2007); see also Notice, 68 Fed. Reg. 27630-27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (Nov. 2, 1999).

In this case, the Veteran's service in Vietnam from February 1966 to January 1967 is confirmed.   Thus, he is presumed to have been exposed to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

As explained above, the Veteran's renal cancer has been specifically disassociated from exposure to Agent Orange in Vietnam, even accepting that he presumptively was exposed to Agent Orange in Vietnam.  

However, while this precludes presumptive service connection, the Veteran is not precluded from establishing the necessary linkage for service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).

Turning to the merits of the claim, the Veteran's service treatment records have been reviewed and are negative for symptomatology or diagnoses related to a renal disorder or carcinoma.  The September 1967 separation report of medical examination reveals that the clinical examination of the genitourinary system was normal prior to the Veteran's discharge from active duty.  The Veteran denied having frequent or painful urination, kidney stones, or blood in his urine on the associated September 1967 separation report of medical history.

Post-military private treatment records reveal that the Veteran was diagnosed with carcinoma of the right kidney in September 2007; soon after his diagnosis, he underwent a partial nephrectomy.

Additional private records show treatment associated with the Veteran's diagnosed renal cancer.

In support of his claim, the Veteran submitted a statement from his treating urologist dated in January 2008; however, the physician's signature is illegible.  Nonetheless, the private physician essentially opined that it was at least as likely as not that the Veteran's renal carcinoma was related to his exposure to Agent Orange.  The physician stated that he had patients that were exposure to Agent Orange and who have kidney cancer.  He expressed his belief that there is a relationship with a higher incidence of renal cancer with Agent Orange exposure.  

In May 2008, the Veteran underwent a VA genitourinary examination.  The VA examiner noted his review of the claims file and the Veteran's claim that his renal cancer was related to his exposure to herbicides.  The Veteran underwent a clinical examination and was diagnosed with renal cell carcinoma.  Based on the results of the clinical examination and review of the claims file, the VA examiner opined that the Veteran's renal cell carcinoma was not caused by or the result of exposure to Agent Orange.  The examiner commented that although the Veteran's private physician may have related the Veteran's cancer to Agent Orange exposure, there was no evidence to indicate that this was indeed the case.  He noted that there are a variety of cancers that are presumed to be related to exposure to Agent Orange; however, renal cell carcinoma is not currently identified as one of these pathologies.  

Based on the foregoing, the preponderance of the evidence does not show that service connection is warranted for renal cell carcinoma on either a direct basis or for a chronic disease that was incurred in service.  As noted above, the Veteran's service treatment records are silent as to any complaints, treatment, or diagnosis of kidney problems or cancer during service.  Clinical evaluation of the genitourinary system at service discharge was normal, and the Veteran did not report a medical history pertaining to urinary symptoms.  The first showing of a diagnosis of renal cell carcinoma was in September 2007, which is nearly 40 years following service discharge.  Entitlement to direct service connection is not shown, and the presumption of in-service incurrence for a chronic disease manifested to a compensable degree within one year of service (in this case malignant tumors), is not for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a).

Furthermore, post-service, there is no evidence or even a lay allegation by the Veteran of continuity of symptomatology of renal cell carcinoma since service discharge.  38 C.F.R. § 3.303(b).  The Veteran's only allegation regarding a relationship between the diagnosis of renal cell carcinoma and service is the fact that he was exposed to Agent Orange while in Vietnam.  He had made no allegation of any kidney problems in service or even soon after service discharge.  Going back to the date that renal cell carcinoma was first diagnosed (nearly 40 years after service discharge), the Federal Circuit has determined that such a lapse of time of a showing of a disease or injury is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In this regard, the medical evidence includes both positive and negative opinions as to whether the Veteran's renal cell carcinoma is related to his in-service exposure to Agent Orange.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).

In reaching the above determination, the Board acknowledges the January 2008 opinion from the Veteran's urologist essentially that the Veteran's renal cancer is related to his Agent Orange exposure.  While this opinion is favorable, the Board finds that it does not provide a basis to support an award of service connection.  Specifically, the Veteran's urologist did not provide any rationale or give any indication whatsoever has to how he reached his conclusion.  Additionally, there is no indication as to whether the physician reviewed any medical records or medical literature in formulating his opinion.  The United States Court of Appeals for Veterans Claims (Court) has emphasized that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Given this, the Board finds that the January 2008 urologist's opinion lacks probative value.

In contrast, the Board finds highly probative the July 2008 VA examiner's opinion, which upon clinical and diagnostic testing of the Veteran and a review of the claims file, essentially determined that the Veteran's renal cell carcinoma was not related to his in-service exposure to Agent Orange.  This opinion is considered highly probative as it is definitive, based upon a complete review of the Veteran's entire claims file (to include January 2008 urologist's opinion), and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As the July 2008 VA examiner's opinion is supported by a detailed rationale and clinical examination of the Veteran, the Board gives this opinion greater weight, as compared to the January 2008 private urologist's opinion.

In reaching the above determination, the Board has considered the Veteran's assertions that his renal cell carcinoma is related to his in-service exposure to herbicides.  In this instance, the Board finds the Veteran's statements as to the onset and manifestations of his kidney symptomatology and his description of his military service to be both competent and credible.  A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, renal cell carcinoma is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of renal cancer, such as flank pain and hematuria, may be reported by a layperson, the diagnosis and etiology of the claimed disorder require medical training.  The Veteran does not have the medical expertise to provide an opinion regarding the etiology of renal cancer.  Thus, the Veteran's lay assertions are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.

The Board sympathizes with the Veteran, recognizes his service in Vietnam, concedes his exposure to herbicides as a part of such service, and understands fully his contentions.  However, for the reasons outlined above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for renal cell carcinoma.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is denied.

Service connection for renal cell carcinoma is denied.


REMAND

The Veteran in this case essentially claims that his skin rash disorder is related to in-service exposure to herbicides during his service in Vietnam.  Having reviewed the evidence of record, the Board finds that a remand is required with respect to the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).
During the course of his appeal, the Veteran notified the RO that he received treatment for his claimed skin rash disorder from private physician Dr. R.R. at H.M. Hospital in 1983.  In November 2008, the RO contacted Dr. R.R. in an attempt to obtain the identified records.  The H.M. Hospital responded in November 2008 and notified the RO that they no longer had the Veteran's records.  

Under the duty to assist, VA must make reasonable efforts to assist claimants in obtaining the evidence that is necessary to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While VA regulations provide that VA will make as many requests as are necessary to obtain relevant records from a federal department or agency, such as a VA medical facility or military medical center, these regulations also instruct that VA will end such efforts only if it concludes that the records sought do not exist, or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  As H.M. Hospital informed the RO that they no longer had the Veteran's medical records, the Board finds that all efforts to obtain said records have been exhausted and any additional attempts to obtain the records would be futile.  

However, the Veteran has not been provided with proper notice pursuant of 38 C.F.R. § 3.159(e) that his records from H.M. Hospital could not be obtained.  Under 38 C.F.R. § 3.159(e), when VA becomes certain that private records do not exist or that further efforts to obtain them would be futile, then VA must provide the Veteran with oral or written notice of that fact.  38 C.F.R. § 3.159(e).  If such notice is oral, VA must make record of the notice.  Id.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the veteran is ultimately responsible for providing the evidence.  Id.  No such notice was provided to the Veteran in this matter.  While the RO noted in the May 2009 SOC that H.M. Hospital reported in November 2008 that the Veteran's records were not available, this does not constitute proper notice under 38 C.F.R. § 3.159 in that the RO did not explain the steps it took in order to obtain the Veteran's records or give the Veteran an opportunity to submit these records himself prior to the readjudication of his claim.  
As such, the Board finds it has no choice but to remand this claim and direct the RO/AMC to inform the Veteran of the unavailability of his records from H.M. Hospital, pursuant to 38 C.F.R. § 3.159(e), and provide him the opportunity to provide a copy of the identified records to the VA.

Moreover, a review of the claims file reveals that not all of the Veteran's relevant private medical records have been obtained.  In October 2008, the Veteran submitted an authorization and consent form essentially requesting that the RO obtain his private treatment records, dated in 1973, from Dr. V.E., with the D.C. Police and Fire Clinic in Washington, D.C.  However, it does not appear that any attempts have been made to obtain these records identified by the Veteran.  Under the law, VA must attempt to obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Thus, the RO must attempt to obtain these records prior to any further adjudication of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and inform them of the unavailability of the medical records from Dr. R.R., associated with H.M. Hospital, pursuant to 38 C.F.R. § 3.159(e).  In so doing, the RO/AMC shall provide the Veteran with identification of the records unable to be obtained, an explanation of the efforts that VA made to obtain those records, and a description of any further action to be taken with respect to this claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain, as well as a notice that the claimant is ultimately responsible for providing the evidence.  The RO/AMC shall provide the Veteran with sufficient time to provide a response, or such evidence, and request that the Veteran inform the RO if he is unable to procure such evidence.

2.  The RO/AMC shall attempt to obtain the Veteran's outstanding private treatment records, to include the treatment records dated in 1973 from Dr. V.E., associated with the D.C. Police and Fire Clinic in Washington, D.C., (see Authorization and Consent to Release Information-VA Form 21-4142 submitted by the Veteran in October 2008), pursuant to 38 C.F.R. § 3.159.  If deemed necessary, the RO shall contact the Veteran to request any additional information so that a proper search for these records may be undertaken.  All appropriate efforts to attempt to obtain these records must be undertaken and all development efforts should be associated with the claims file.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim for service connection.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


